                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     MLC INTELLECTUAL PROPERTY, LLC,                   Case No. 14-cv-03657-SI
                                   7                    Plaintiff,
                                                                                           ORDER GRANTING IN PART AND
                                   8             v.                                        DENYING IN PART MLC'S FIRST
                                                                                           DAUBERT MOTION TO EXCLUDE
                                   9     MICRON TECHNOLOGY, INC.,                          MCALEXANDER
                                  10                    Defendant.                         Re: Dkt. No. 423
                                  11

                                  12          On June 6, 2019, the Court held a hearing on numerous pretrial motions. For the reasons set
Northern District of California
 United States District Court




                                  13   forth below, MLC’s first Daubert motion to exclude testimony of Mr. McAlexander is GRANTED
                                  14   in part and DENIED in part.
                                  15          MLC seeks to preclude Mr. McAlexander from offering certain testimony related to non-
                                  16   infringing alternatives. Specifically, MLC seeks to exclude McAlexander’s testimony that the
                                  17   accused products, certain NOR-architecture products, and undisclosed third-party products are
                                  18   examples of non-infringing alternatives. Mot. at 2 (Dkt. No. 423). MLC also contends that
                                  19   McAlexander did not perform an analysis of the “acceptability” of non-infringing alternatives and
                                  20   that McAlexander’s opinions regarding the value of the ‘571 patent are irrelevant.
                                  21          As a threshold matter, the Court notes that Micron asserts that McAlexander must be
                                  22   permitted to testify in order to rebut Dr. Lee’s “essentiality” opinions, such as his opinion that
                                  23   “without the technology of the ‘571 Patent, competitors in the industry would be unable to provide
                                  24   a commercially acceptable multi-level cell memory product to the market.” Lee Report ¶ 214 (Dkt.
                                  25   No. 370-8). The Court agrees. Although the Court denied Micron’s Daubert motion to exclude Dr.
                                  26   Lee’s “essentiality” opinions, in the Court’s view Micron raised a number of substantial challenges
                                  27   to Dr. Lee’s opinions about the importance and value of the ‘571 patent. It was a very close question
                                  28   as to whether those opinions were “shaky but admissible” as opposed to unsupported and unreliable.
                                   1   The Court ultimately concluded that Dr. Lee’s valuation and “essentiality” opinions can be tested

                                   2   through cross-examination and through the rebuttal testimony of McAlexander, and thus the Court

                                   3   will permit McAlexander to testify regarding non-infringing alternatives and the commercial

                                   4   acceptability of those alternatives.

                                   5          MLC does not contest all of McAlexander’s opinions regarding non-infringing alternatives

                                   6   (such as his opinion about SLC). Micron’s opposition also states that McAlexander will not be

                                   7   providing certain challenged opinions, and thus McAlexander will not testify that the accused

                                   8   devices constitute non-infringing alternatives, nor will he testify that NOR multi-level memory per

                                   9   se constitutes a non-infringing alternative. Opp’n at 1-3 (Dkt. No. 485). Similarly, Micron agrees

                                  10   that McAlexander will not identify specific third-party products as non-infringing alternatives. Id.

                                  11   at 2-3. Based upon these representations, and because most of MLC’s objections go to the weight

                                  12   and not the admissibility of McAlexander’s testimony, the Court DENIES MLC’s motion.
Northern District of California
 United States District Court




                                  13          However, the Court agrees with MLC that Lee may not testify that the withdrawn Design ID

                                  14   is a non-infringing alternative because McAlexander testified at his deposition that he did not

                                  15   analyze the withdrawn Design ID when he conducted his infringement analysis. McAlexander Tr.

                                  16   at 240-241 (Dkt. No. 534-3). This ruling does not preclude Micron from presenting other evidence,

                                  17   if admissible, regarding the withdrawn Design ID. In addition, the Court notes Micron’s assertion

                                  18   that “Mr. McAlexander should be free to point out that Micron remains free to sell [Micron’s NOR

                                  19   multi-level devices] without MLC’s infringement threat.” Opp’n at 2-3. The Court is inclined to

                                  20   agree with MLC that such testimony is impermissible. However, the Court will reserve ruling on

                                  21   that issue until after the final pretrial conference, and the Court directs the parties to be prepared to

                                  22   address this question at the July 16, 2019 hearing. Finally, the Court agrees with MLC that to the

                                  23   extent McAlexander testifies that prior art patents and applications (such as Kitamura) would be

                                  24   non-infringing, he may do so but he may not refer to those patents and applications as “products.”

                                  25          IT IS SO ORDERED.

                                  26
                                  27   Dated: July 8, 2019                            ______________________________________
                                                                                        SUSAN ILLSTON
                                  28                                                    United States District Judge
                                                                                          2
